Citation Nr: 0913412	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1969 and from August 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that continued a 50 percent evaluation for PTSD, a 
10 percent evaluation for tinnitus and a zero percent 
evaluation (noncompensable) for bilateral hearing loss; and 
denied entitlement to a TDIU.  

The issues of entitlement to an increased rating for PTSD and 
to a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral tinnitus has 
been assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code (DC) 6260.  Factors 
warranting extra-schedular consideration have neither been 
shown nor alleged.

2.  At VA audiological evaluation in June 2005 and in October 
2008, the Veteran's service-connected bilateral hearing loss 
has been manifested by auditory acuity level I in the right 
ear and auditory acuity level I in the left ear.




CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 
6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.321, 4.2, 
4.7, 4.85, DC 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23,353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that any error in a VCAA notice should 
be presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In December 2004 prior to the decision on appeal, the RO sent 
the Veteran a letter informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  Although a page 
attached to the letter pertained to service connection 
claims, the content of the letter informed the Veteran as to 
the types of evidence to submit showing that his service-
connected disabilities had increased in severity or to 
provide a properly executed release so that VA could request 
the records for him.

The Board finds that the content of the December 2004 letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  The Veteran was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
March 2006 SOC provided him with yet an additional 60 days to 
submit more evidence.  In December 2008, the Veteran also 
submitted additional evidence regarding bilateral hearing 
loss with a written waiver of review of that evidence by the 
agency of original jurisdiction and therefore referral to the 
RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a statement of the case issued in March 2006.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Veteran has been afforded VA medical examinations.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Tinnitus

The Veteran contends that a rating in excess of ten percent 
for bilateral tinnitus should be assigned.  He contends that 
his tinnitus has become more severe.  

A December 2002 rating decision granted service connection 
for tinnitus and assigned a 10 percent evaluation effective 
in June 2002.  A complaint of tinnitus was first noted at an 
August 1997 VA examination when the Veteran gave a history of 
noise exposure during military service and civilian noise 
exposure as a construction worker with use of hearing 
protection.  At a November 2002 VA examination, the Veteran 
complained of bilateral intermittent tinnitus and gave a 
history of noise exposure during military service and denied 
civilian noise exposure.  The VA examiner found that the 
Veteran's tinnitus was the result of noise exposure in 
military service.  

At a VA audiological evaluation in June 2005 the Veteran 
reported that his tinnitus was high-pitched, bilateral and 
constant.  The diagnosis was subjective tinnitus.  The 10 
percent rating was continued in a June 2005 rating decision 
which advised the Veteran that there was no higher evaluation 
available under the current rating schedule.  The Veteran 
disagreed with that determination.   

The Veteran's tinnitus is rated as 10 percent disabling under 
38 C.F.R. § 4.87, Diagnostic Code 6260 which provides a 
maximum 10 percent rating.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that the Court erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating of 10 percent available for 
tinnitus.  38 C.F.R. §4.87, DC 6260.  There is no legal basis 
upon which to award separate schedular evaluations for 
tinnitus in each ear, nor is there any basis to assign a 
schedular evaluation in excess of 10 percent.  Therefore the 
Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board has considered whether the Veteran's tinnitus claim 
should be referred for consideration of an extraschedular 
evaluation.  The Veteran does not contend and the medical 
evidence does not establish that the Veteran's tinnitus 
disability, alone, has interfered with his employment or has 
caused him to require frequent periods of hospitalization 
such as to render the rating criteria inadequate.  Thus, no 
action with respect to referral for consideration of an 
extra-schedular rating is warranted.  

Therefore the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 10 percent for bilateral tinnitus and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss

The Veteran contends that his bilateral hearing loss is more 
severe than the noncompensable rating assigned.

Ratings of defective hearing range from noncompensable to 100 
percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies at 1000, 2000, 3000, and 4000 Hertz.  38 
C.F.R. § 4.85, Table VI (2008).  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule provides for audiometric test results to be 
translated into a numeric designation and establishes eleven 
auditory acuity levels, from Level I, for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2008).  The assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Exceptional patterns of hearing impairment are also 
considered.  When the pure tone threshold at each of the four 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  Also, when 
the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2008).

A September 1997 rating decision granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation effective in December 1996.  The Veteran had 
military noise exposure serving as a 20 mm gunner.  The 
noncompensable evaluation was continued in a December 2002 
rating decision.  

At a VA audiological evaluation in June 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
40
55
65
LEFT
NA
30
25
35
55

The four frequency average was 48 decibels in the right ear 
and 36 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of the Maryland CNC word list of 
94 percent in the right ear and of 94 percent in the left 
ear. 
 
The examiner diagnosed a bilateral sensorineural hearing loss 
but noted that the Veteran's response reliability was poor.  
The accuracy of the thresholds recorded was poorer than the 
goal of accuracy sought.  The audiologist recommended that he 
be allowed to review previous audiometrics before an increase 
was granted.  

Under Table VI, the June 2005 VA audiology evaluation 
findings of an average of 48 and speech recognition of 94 
percent reveal that the veteran exhibited a Level I hearing 
loss in the right ear.  The findings of an average of 36 and 
speech recognition of 94 percent reveal that the veteran 
exhibited a Level I hearing loss in the left ear.  38 C.F.R. 
§ 4.85, Table VI.  Combining the June 2005 scores of Level I 
for the right ear and Level I for the left ear in the manner 
set forth in Table VII results in a noncompensable rating for 
bilateral hearing loss under DC 6100.  38 C.F.R. § 4.85, 
Table VII (2008).

Based on the June 2005 audiology evaluation findings, the 
Veteran is not entitled to consideration under 38 C.F.R. § 
4.86(a) for either ear because the evidence does not show the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  The Veteran is also not entitled to 
consideration under 38 C.F.R. § 4.86(b) for either ear 
because the evidence does not show a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Furthermore, the audiologist did not certify 
that the use of the speech recognition test was 
inappropriate.

At a VA audiology consultation in October 2008, the examiner 
noted that pure tone responses indicated mild to moderate 
sensorineural hearing loss in both ears.  Speech recognition 
thresholds were in good agreement with the pure tone 
responses.  Word recognition was excellent in both ears on a 
standard test.  There had been a slight decrease in 
thresholds in both ears since the last evaluation.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
45
65
65
LEFT
NA
35
35
55
60

The four frequency average was 51 decibels in the right ear 
and 46 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of the Maryland CNC word list of 
96 percent in the right ear and of 92 percent in the left 
ear. 

Under Table VI, the October 2008 VA audiology evaluation 
findings of an average of 51 and speech recognition of 96 
percent reveal that the Veteran exhibited a Level I hearing 
loss in the right ear.  The findings of an average of 46 and 
speech recognition of 92 percent reveal that the Veteran 
exhibited a Level I hearing loss in the left ear.  38 C.F.R. 
§ 4.85, Table VI.  Combining the October 2008 scores of Level 
I for the right ear and Level I for the left ear in the 
manner set forth in Table VII results in a noncompensable 
rating for bilateral hearing loss under DC 6100.  38 C.F.R. § 
4.85, Table VII (2008).

Based on the October 2008 audiology evaluation findings, the 
Veteran is not entitled to consideration under 38 C.F.R. § 
4.86(a) for either ear because the evidence does not show the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  The Veteran is also not entitled to 
consideration under 38 C.F.R. § 4.86(b) for either ear 
because the evidence does not show a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Furthermore, the audiologist did not certify 
that the use of the speech recognition test was 
inappropriate.

In November 2008, the Veteran received new hearing aids and 
was instructed in the use of them.   

In deciding this matter, the Board has considered that 
separate ratings can be assigned for separate periods of time 
based upon the facts found.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The Board is sympathetic to the Veteran's 
contentions that his bilateral hearing loss has worsened and 
is aware that the October 2008 examiner noted there had been 
a slight decrease in thresholds in both ears since the last 
evaluation.  However, as illustrated above, the application 
of the numerical values from the June 2005 and October 2008 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85 reveals a compensable rating may 
not be granted.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In this case, the Schedule is not inadequate.  
It has not been shown that the service-connected bilateral 
hearing loss disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that 
referral for consideration of an extraschedular rating for 
this disability is not warranted.

Thus, the preponderance of the evidence is against the 
Veteran's claim for a compensable rating and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).




ORDER

A rating in excess of 10 percent for bilateral tinnitus is 
denied. 

A compensable rating for bilateral hearing loss is denied.


REMAND

Further development is needed prior to appellate review of 
the following issues.

The Veteran was afforded a VA Compensation and Pension (C&P) 
PTSD examination in April 2005.  The examiner noted that the 
Veteran's claims file was not available at the time of the 
evaluation; however the Veteran's last psychiatric C&P 
examination in November 2002 was reviewed.  Since the 
previous examination is now four years old which is 
considered remote and was conducted without a review of the 
claims file, the Board finds that a VA examination for PTSD 
should be conducted.  The Board is unable to make an accurate 
assessment of the Veteran's current chronic condition on the 
basis of the evidence of record, and the Veteran should 
therefore be afforded an additional examination.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

In addition, as the record indicates that the Veteran had 
been seen for regularly scheduled follow-up appointments for 
PTSD at VA, a request for current treatment records should be 
made.

The Veteran also seeks entitlement to a TDIU.  The Board 
finds that this claim is inextricably intertwined with the 
claim for an increased rating for PTSD and thus should be 
remanded pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Further, recently additional guidance was provided with 
respect to notice requirement for increased rating claims.  
Specifically, VA must notify the claimant of the following in 
an increased rating claim:

(1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the 
effect that worsening has on the claimant's 
employment and daily life;

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
zero percent to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; and

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation-e.g. competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.

38 U.S.C. § 5103(a) (West Supp. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Although the diagnostic criteria for PTSD were included in a 
statement of the case issued in June 2003, inasmuch as the 
claim is being remanded for a current examination, the RO 
should ensure that the Veteran has received compliant notice.

Accordingly, the case is REMANDED for the following action:

1.  Prior to any further adjudication of 
the claim for an increased rating for 
PTSD, send the Veteran a notification 
letter consistent with 38 U.S.C.A. 
§ 5103(a), to include informing the 
Veteran of the appropriate diagnostic 
criteria.  The letter must include an 
explanation of the requirements to 
substantiate the Veteran's claim for an 
increased rating as outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

2.  Secure VA treatment records for PTSD 
from July 2005 to the present.  

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
file must be reviewed by the examiner and 
that review should be noted in the 
examination report.  The examiner should 
specifically provide a full multi-axial 
diagnosis pursuant to DSM-IV, to include a 
GAF score related to the Veteran's PTSD 
symptomatology.  All signs and symptoms of 
the service-connected psychiatric disorder 
should be reported in detail.  The 
examiner should also provide an opinion as 
to whether the Veteran's service-connected 
PTSD, without consideration of any non-
service-connected disabilities, renders 
him unable to secure or follow a 
substantially gainful occupation. 

In addition, the examiner should also 
provide an opinion as to whether the 
Veteran's service-connected tinnitus and 
bilateral hearing loss, without 
consideration of any nonservice-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.  

4.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


